945 A.2d 1169 (2008)
In re I. Lewis LIBBY, Jr., Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 07-BG-179.
District of Columbia Court of Appeals.
Submitted March 6, 2008.
Decided March 20, 2008.
Before FISHER and BLACKBURNERIGSBY, Associate Judges, and WAGNER, Senior Judge.
PER CURIAM:
Respondent, I. Lewis Libby, Jr., was found guilty after a jury trial in the United States District Court for the District of Columbia of the following felony offenses: one count of obstruction of justice (18 U.S.C. § 1503), one count of making false statements to the Federal Bureau of Investigation (18 U.S.C. § 1001(a)(2)), and two counts of perjury (18 U.S.C. § 1623). After notification of respondent's convictions, this court suspended respondent from the practice of law and directed the Board on Professional Responsibility (the Board) to institute a formal proceeding and determine whether respondent's crimes involved moral turpitude per se. Having concluded that respondent was convicted of crimes involving moral turpitude per se, the Board filed with the court a Report and Recommendation that respondent be disbarred if his convictions were sustained on appeal. Subsequently, this court received a certified copy of an order of the United States Court of Appeals for the District of Columbia Circuit dismissing respondent's appeal upon his motion for voluntary dismissal. Therefore, this disciplinary matter is ripe for final action.
When a member of the Bar is convicted of an offense involving moral turpitude, disbarment is mandatory. D.C.Code § 11-2503(a) (2001). When convictions on more than one count are involved, disbarment is mandated if any one of them involves moral turpitude. In re Lipari, 704 A.2d 851, 852 (D.C.1997) (citation omitted). This court has held that obstruction of justice (18 U.S.C. § 1503) and perjury (18 U.S.C. § 1623) are crimes of moral turpitude per se. In re Gormley, 793 A.2d 469, 470 (D.C.2002) (citations omitted). Since respondent was convicted of each of these offenses, as the Board concluded, disbarment is mandatory under D.C.Code § 11-2503(a). Neither Bar Counsel nor respondent has taken exception to the Board's Report and Recommendation. Accordingly, it is hereby
ORDERED that I. Lewis Libby, Jr. is disbarred from the practice of law in the District of Columbia, and his name shall be stricken from the roll of attorneys authorized to practice before this court. It is
*1170 FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will run from the date on which he filed an affidavit which conforms to the requirements of D.C. Bar R. XI, § 14(g).[1]
So ordered.
NOTES
[1]  The records of the court reflect that respondent filed with this court an "Affidavit of Compliance with D.C. Bar Rule XI, § 14" on June 12, 2007.